78 F.3d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard BROWNING, Plaintiff-Appellant,v.CITY OF LOS ANGELES;  Los Angeles Police Department;  J.Fitzgibbon;  P. Black;  State of California,Defendants-Appellees.
No. 95-55079.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1996.*Decided March 8, 1996.

1
Before:  PREGERSON, T.G. NELSON, Circuit Judges, and LYNCH,** District Judge.


2
MEMORANDUM***


3
Howard Browning appeals pro se the district court's summary judgment in favor of the City of Los Angeles and Los Angeles Police Officers J. Fitzgibbon and P. Black in Browning's action pursuant to 42 U.S.C. § 1983.   Browning, a regular spectator in the Criminal Courts Building in Los Angeles, alleged that the officers unlawfully arrested him and used excessive force after another court spectator accused him of stealing money.


4
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated by the magistrate judge in his Report and Recommendation, which were adopted in full by the district court in the order filed December 7, 1994.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Eugene F. Lynch, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3